Citation Nr: 1724404	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-21 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for schizophrenia.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel




INTRODUCTION

The Veteran served from March 1979 to April 1979.  

This matter is before the Board of Veterans Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Service connection for schizophrenia was denied in an April 2000 rating decision as amended by a September 2000 rating decision.   The appellant was informed of the decision and of his right to appeal.  He did not appeal or submit new and material evidence within one year of notification.

2.  Evidence obtained since the September 2000 rating decision that denied service connection for schizophrenia is neither cumulative nor redundant.


CONCLUSION OF LAW

The September 2000 rating decision is final.  New and material evidence sufficient to reopen the claim of service connection for schizophrenia has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

A.  Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a November 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

B.  Duty to Assist

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs) and private medical records have been obtained.  The Veteran has also been provided with a September 2011 VA Examination.  Nevertheless, the case must be remanded for additional development as addressed below in the remand section.


II.  Finality of Service Connection Claim

Service connection for schizophrenia was denied in an April 2000 rating decision.  Upon the receipt of service records, the issue was revisited in a September 2000 rating decision.  The Veteran was informed of the decision and of the right to appeal.  He did not appeal or submit new and material evidence within one year of notification.  That decision is final.  

At the time of the decision, the record included the claims and the service records.  There was no accepted evidence of schizophrenia in service or post service.  There was no evidence of a nexus to service.  
However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

In November 2010 VA received the application to reopen the claim of service connection for schizophrenia.  The additional evidence presented includes treatment reports from hospitals and medical centers.  The evidence establishes that the appellant has schizophrenia.  As a lack of evidence supporting the presence of schizophrenia was one of the bases for the previous denial of the claim, this evidence is new and material under 38 C.F.R. § 3.156.

In light of this new and material evidence, the Veteran's claim of service connection for schizophrenia is reopened.  


ORDER

The application to reopen the claim for service connection for schizophrenia is granted.


REMAND

A remand is necessary for additional development.  

A September 2011 VA Examination indicated the Veteran currently receives Social Security Income / Disability benefits for paranoid schizophrenia.  The Veteran reported that he was last employed in 1980-1981.  SSA records had not been previously requested or associated with the claims file.  Accordingly, upon remand, SSA records should be obtained, as these records are potentially pertinent to the Veteran's pending claim.  Tetro v. Gober, 14 Vet. App. 100, 108-9 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Accordingly, the case is REMANDED for the following actions:

1. If the Veteran identifies other evidence, obtain updated copies of the Veteran's VA treatment records and any new private medical records, and associate them with the Veteran's claims folder.  

2. Contact the Social Security Administration and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied upon to make the decision.  All efforts to obtain these records must be documented. 

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

3. After the development requested above has been completed to the extent possible, the AOJ should readjudicate the matters on appeal.  If any benefit sought on appeal is not granted, the Veteran should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


